DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,455,972. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely an obvious variation of the patented claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumann (EP 2119383).
There is disclosed in Schumann a beverage brewer, comprising: a stationary brewing chamber 20 configured to receive and hold a sealed brewing cartridge 2 having a sealing cover 6; a hollow injection nozzle 16 arranged in fluid communication with a liquid supply (not shown) and configured to pierce the sealing cover of the brewing cartridge when the brewing cartridge is disposed in the brewing chamber and to provide fluid communication from the liquid supply to an interior  of the brewing cartridge, the injection nozzle including a sidewall having a plurality of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Favre.
	There is disclosed in Wang a beverage brewer, comprising: a stationary brewing chamber 17 configured to receive and hold a brewing material; an injection member 14 arranged in fluid communication with a liquid supply and configured to provide fluid communication from the liquid supply to the brewing material; a rotating member (beverage material support cradle) 7 arranged at a periphery of the brewing chamber, the rotating member including a pad (driven gear) 3 disposed at a surface of the brewing chamber opposite an opening of the brewing chamber and 
	Favre discloses, in a beverage brewer, that it is old and well known in the art to make use of a sealed brewing cartridge 1 mounted within a cradle 9 of a stationary brewing chamber 21, wherein an injection needle is provided to pierce a sealing cover of the cartridge (fig. 3) to provide fluid to the interior of the cartridge, and a centrally located extraction needle (fig. 6) is provided as part of the cradle to allow the exit of beverage from the cartridge.
	It would have been obvious to one skilled in the art to substitute the loose brewing material and fluid injection means of Wang, with the sealed cartridge and injection needle arrangement disclosed in Favre, in order to use the brewer with a predetermined and prepackaged amount of brewing material. Thus, eliminating the need to measure a brewing material amount.
	In regards to claims 5 and 6, it would have been obvious to one skilled in the art to provide the cradle of Wang with the centrally located extraction needle disclosed in Favre, in order to expedite the removal of brewed beverage from the cartridge.
Allowable Subject Matter
s 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/REGINALD ALEXANDER/
Examiner
Art Unit 3761